DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim3 is objected to because of the following informalities:  in line 4 "a substrate" is reintroduced although it was already introduced in claim 1.  For purposes of examination this will be interpreted as "the substrate".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the auxiliary electrode layer" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination this will be interpreted as “wherein an auxiliary electrode layer comprises an auxiliary electrode line”
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0294565) in view of Liu (US 2016/0357063).

	Claim 1, Kim discloses (Fig. 1, see annotated Fig. 2 below)  a display substrate (Fig. 1, 10, display, Para [0040]), comprising: 	a plurality of pixel units (10 has plurality of pixels P, Para [0040]), at least one pixel unit (P) comprising (shown in Fig. 2) a light emitting diode (200, LED, Para [0041]) and a drive circuit (TFT, Para [0043]), the light emitting diode (200) comprising a cathode (260, second contact electrode, under broadest reasonable interpretation (BRI) may be considered cathode, Para [0056]); and 	an auxiliary electrode layer (300, wire grid polarizer, Para [0041]) comprising at least one auxiliary electrode (AE), wherein the at least one auxiliary electrode is disposed in at least one of the plurality of the pixel units (AE is disposed in the pixel P shown in Fig. 2), 	wherein the auxiliary electrode (AE) is electrically connected with the cathode of the light emitting diode (AE is connected to 260) which is located in the same pixel unit as the pixel unit that the auxiliary electrode is located in (260 and AE both located in P in Fig. 2), and the auxiliary electrode covers at least a portion of the drive circuit (AE covers a portion of insulating layer 150 of TFT)  in the pixel unit that the auxiliary electrode is located in (AE and TFT in pixel P in Fig. 2), 	wherein the auxiliary electrode layer (300) further comprises auxiliary electrode line (AL), the display substrate (10 in 1 shown in Fig. 2) comprises a gate line (140, gate electrode, Para [0045]) and a data line (160b, drain electrode used for communication of signals applied, Para [0045]), and the auxiliary electrode line is for covering the gate line and/or the data line (AL covers 140 and 160b), 	wherein the auxiliary electrode line and the auxiliary electrode are independent from each other (AL and AE are consists of array of parallel wires and thus independent of each other, Para [0062]) but being a same conductive material (each 300 is a fine metal wired, Para [0062]), and 	wherein no overlap exists between orthographic projections of the auxiliary electrode line and the auxiliary electrode on a substrate (100, substrate, Para [0066]) of the display substrate (there is no overlap between AL and AE in an orthogonal projection in the Z-direction on 100).	Kim does not explicitly disclose the auxiliary electrode is made of an opaque conductive material, so as to block light irradiated at the portion of the drive circuit that is covered by the auxiliary electrode.	However, Liu discloses forming a wire grid polarizer 41 made of opaque metal materials which blocks light where it is present (Para [0026], [0075]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Liu, including the specific material of the wire grid polarizer to the teachings of Kim. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a wire grid polarizer. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.

    PNG
    media_image1.png
    839
    892
    media_image1.png
    Greyscale
	Claim 2, Kim in view of Liu discloses the display substrate according to claim 1.	Kim discloses (Fig. 1 and annotated Fig. 2 above) wherein each pixel unit is disposed with the auxiliary electrode (each P would have its own AE).	Claim 3, Kim in view of Liu discloses the display substrate according to claim 1.	Kim discloses (Fig. 1 and annotated Fig. 2 above) further comprising a pixel define layer (180, pixel defining layer, Para [0051]) which divides the display substrate into a plurality of the pixel units (definition of pixel defining layer, Para [0051]), 	wherein the auxiliary electrode layer (300) is located on the pixel define layer (300 is on 180), and an orthographic projection of the auxiliary electrode layer on the substrate of the display substrate (projection of AL in z-direction on 100) and an orthographic projection of at least a portion of the drive circuit on the substrate (projection of TFT in z-direction on 100) are located within a range of an orthographic projection of the pixel define layer on the substrate (projection of AL and TFT are within a range of projection of left 180 in z-direction on 100).
	Claim 4, Kim in view of Liu discloses the display substrate according to claim 1.	Kim discloses (Fig. 1 and annotated Fig. 2 above) wherein the auxiliary electrode (AE) is in contact with the cathode directly and is located on the cathode (AE is in direct contact with 260 and located on 260). 	Claim 10, Kim discloses (Fig. 1, see annotated Fig. 2 below)  a pixel unit (Fig. 1, 10, display, Para [0040]), comprising: 	a light emitting diode (200, LED, Para [0041]) comprising a cathode (260, second contact electrode, under BRI may be considered cathode, Para [0056]); 	a drive circuit (TFT, Para [0043]) configured to control the light emission of the light emitting diode (TFT part of driver 20, Para [0040] , [0043]); and	an auxiliary electrode (AE, 300, wire grid polarizer, Para [0041]) electrically connected with the cathode (AE is connected to 260) and covering at least a portion of the drive circuit (AE covers a portion of insulating layer 150 of TFT) ,	wherein an auxiliary electrode layer (300, wire grid polarizer, Para [0041]) comprises an auxiliary electrode line (AL), the display substrate (10 in 1 shown in Fig. 2) comprises a gate line (140, gate electrode, Para [0045]) and a data line (160b, drain electrode used for communication of signals applied, Para [0045]), and the auxiliary electrode line is for covering the gate line and/or the data line (AL covers 140 and 160b), 	wherein the auxiliary electrode line and the auxiliary electrode are independent from each other (AL and AE are consists of array of parallel wires and thus independent of each other, Para [0062]) but being a same conductive material (each 300 is a fine metal wired, Para [0062]), and 	wherein no overlap exists between orthographic projections of the auxiliary electrode line and the auxiliary electrode on a substrate (100, substrate, Para [0066]) of the display substrate (there is no overlap between AL and AE in an orthogonal projection in the Z-direction on 100).	Kim does not explicitly disclose the auxiliary electrode is made of an opaque conductive material, so as to block light irradiated at the portion of the drive circuit that is covered by the auxiliary electrode.	However, Liu discloses forming a wire grid polarizer 41 made of opaque metal materials which blocks light where it is present (Para [0026], [0075]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Liu, including the specific material of the wire grid polarizer to the teachings of Kim. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a wire grid polarizer. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.

    PNG
    media_image1.png
    839
    892
    media_image1.png
    Greyscale

	Claim 11, Kim in view of Liu discloses the pixel unit according to claim 10.	Kim discloses (Fig. 1 and annotated Fig. 2 above) wherein the auxiliary electrode (AE) is in contact with the cathode directly and is located on the cathode (AE is in direct contact with 260 and located on 260).	

Claims 5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0294565) in view of Liu (US 2016/0357063) in further view of Ooka (US 2012/0168889).	Claim 5, Kim in view of Liu discloses the display substrate according to claim 1.	Kim in view of Liu does not explicitly disclose further comprising a passivation layer covering the auxiliary electrode layer.	However, Ooka discloses (Fig. 5I) a passivation layer (39, passivation layer, Para [0076]) covering (39 covers 30) a wire grid polarizer (30, WGP, Para [0076] –[0077]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the passivation layer of Ooka to the wire grid polarizer of Kim as it provides protection for the WGP (Ooka, Para [0076]).
	Claim 13, Kim in view of Liu discloses the display substrate according to claim 2.	Kim in view of Liu does not explicitly disclose further comprising a passivation layer covering the auxiliary electrode layer.	However, Ooka discloses (Fig. 5I) a passivation layer (39, passivation layer, Para [0076]) covering (39 covers 30) a wire grid polarizer (30, WGP, Para [0076] –[0077]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the passivation layer of Ooka to the wire grid polarizer of Kim as it provides protection for the WGP (Ooka, Para [0076]).
	Claim 14, Kim in view of Liu discloses the display substrate according to claim 3.	Kim in view of Liu does not explicitly disclose further comprising a passivation layer covering the auxiliary electrode layer.	However, Ooka discloses (Fig. 5I) a passivation layer (39, passivation layer, Para [0076]) covering (39 covers 30) a wire grid polarizer (30, WGP, Para [0076] –[0077]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the passivation layer of Ooka to the wire grid polarizer of Kim as it provides protection for the WGP (Ooka, Para [0076]).
	Claim 15, Kim in view of Liu discloses the display substrate according to claim 4.	Kim in view of Liu does not explicitly disclose further comprising a passivation layer covering the auxiliary electrode layer.	However, Ooka discloses (Fig. 5I) a passivation layer (39, passivation layer, Para [0076]) covering (39 covers 30) a wire grid polarizer (30, WGP, Para [0076] –[0077]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the passivation layer of Ooka to the wire grid polarizer of Kim as it provides protection for the WGP (Ooka, Para [0076]).
	Claims 6, 9, 12, and 16-19 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0294565) in view of Liu (US 2016/0357063) in further view of Seo (US 2010/0102713).	Claim 6, Kim in view of Liu discloses the display substrate according to claim 1.	Kim discloses (see annotated Fig. 2 above) the auxiliary electrode comprises a first auxiliary electrode (one of the metal wires of AE, hereinafter “1st”) and a second auxiliary electrode (another one of the metal wires of AE different than 1st, hereinafter “2nd”)	Kim in view of Liu does not explicitly disclose wherein the drive circuit comprises a switching transistor and a driving transistor, and the auxiliary electrode comprises a first auxiliary electrode for covering the switching transistor and a second auxiliary electrode for covering the driving transistor.	However, Seo discloses (Figs. 1 and 6) wherein a drive circuit (110/180, thin film transistor/data driver, Para [0022] –[0024]) comprises a switching transistor (110 controls operations of 130, Para [0024]) and a driving transistor (180 is a data driver would comprise driving transistor, Para [0022]), and an auxiliary electrode (340, auxiliary electrode, Para [0026]) comprises a first auxiliary electrode for covering the switching transistor and a second auxiliary electrode for covering the driving transistor (Fig. 3 and 5, 340 has multiple electrode portions for covering all of 100 in which 110 and 180 reside).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the switch transistor to the driving transistor configuration of Kim as it allows for control of the operation of the light emitting elements (Seo, Para [0024]).	As a result Kim would include a switch transistor alongside its driving transistor and at least one of 300 in AE would cover the switch transistor as they do in Seo.
	Claim 9, Kim discloses (Fig. 1, see annotated Fig. 2 below) a display panel (1, display apparatus, Para [0040]), comprising a display substrate (Fig. 1, 10, display, Para [0040]), wherein the display substrate comprising: 	a plurality of pixel units (10 has plurality of pixels P, Para [0040]), at least one pixel unit (P) comprising (shown in Fig. 2) a light emitting diode (200, LED, Para [0041]) and a drive circuit (TFT, Para [0043]), the light emitting diode (200) comprising a cathode (260, second contact electrode, under BRI may be considered cathode, Para [0056]); and 	an auxiliary electrode layer (300, wire grid polarizer, Para [0041]) comprising at least one auxiliary electrode (AE), wherein the at least one auxiliary electrode is disposed in at least one of the plurality of the pixel units (AE is disposed in the pixel P shown in Fig. 2), 	wherein the auxiliary electrode (AE) is electrically connected with the cathode of the light emitting diode (AE is connected to 260) which is located in the same pixel unit as the pixel unit that the auxiliary electrode is located in (260 and AE both located in P in Fig. 2), and the auxiliary electrode covers at least a portion of the drive circuit (AE covers a portion of insulating layer 150 of TFT)  in the pixel unit that the auxiliary electrode is located in (AE and TFT in pixel P in Fig. 2), 	wherein the auxiliary electrode layer (300) further comprises auxiliary electrode line (AL), the display substrate (10 in 1 shown in Fig. 2) comprises a gate line (140, gate electrode, Para [0045]) and a data line (160b, drain electrode used for communication of signals applied, Para [0045]), and the auxiliary electrode line is for covering the gate line and/or the data line (AL covers 140 and 160b), 	wherein the auxiliary electrode line and the auxiliary electrode are independent from each other (AL and AE are consists of array of parallel wires and thus independent of each other, Para [0062]) but being a same conductive material (each 300 is a fine metal wired, Para [0062]), and 	wherein no overlap exists between orthographic projections of the auxiliary electrode line and the auxiliary electrode on a substrate (100, substrate, Para [0066]) of the display substrate (there is no overlap between AL and AE in an orthogonal projection in the Z-direction on 100).	Kim does not explicitly disclose a packaging cover plate for packaging the display substrate; the auxiliary electrode is made of an opaque conductive material, so as to block light irradiated at the portion of the drive circuit that is covered by the auxiliary electrode.	However, Liu discloses forming a wire grid polarizer 41 made of opaque metal materials which blocks light where it is present (Para [0026], [0075]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Liu, including the specific material of the wire grid polarizer to the teachings of Kim. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a wire grid polarizer. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Furthermore, Seo discloses (Figs. 1 and 6) a packaging cover plate (Fig. 6,  300, sealing substrate, Para [0027]) for packaging a display substrate (100/110, substrate/thin film transistor, Para [0022], [0024]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the sealing substrate of Seo as it provides protection for the display device by sealing the display region (Seo, Para [0030]).

    PNG
    media_image1.png
    839
    892
    media_image1.png
    Greyscale

	Claim 12, Kim in view of Liu discloses the pixel unit according to claim 10.	Kim discloses (see annotated Fig. 2 above) the auxiliary electrode comprises a first auxiliary electrode (one of the metal wires of AE, hereinafter “1st”) and a second auxiliary electrode (another one of the metal wires of AE different than 1st, hereinafter “2nd”)	Kim in view of Liu does not explicitly disclose wherein the drive circuit comprises a switching transistor and a driving transistor, and the auxiliary electrode comprises a first auxiliary electrode for covering the switching transistor and a second auxiliary electrode for covering the driving transistor.	However, Seo discloses (Figs. 1 and 6) wherein a drive circuit (110/180, thin film transistor/data driver, Para [0022] –[0024]) comprises a switching transistor (110 controls operations of 130, Para [0024]) and a driving transistor (180 is a data driver would comprise driving transistor, Para [0022]), and an auxiliary electrode (340, auxiliary electrode, Para [0026]) comprises a first auxiliary electrode for covering the switching transistor and a second auxiliary electrode for covering the driving transistor (Fig. 3 and 5, 340 has multiple electrode portions for covering all of 100 in which 110 and 180 reside).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the switch transistor to the driving transistor configuration of Kim as it allows for control of the operation of the light emitting elements (Seo, Para [0024]).	As a result Kim would include a switch transistor alongside its driving transistor and at least one of 300 in AE would cover the switch transistor as they do in Seo.	Claim 16, Kim in view of Liu discloses the display substrate according to claim 2.	Kim discloses (see annotated Fig. 2 above) the auxiliary electrode comprises a first auxiliary electrode (one of the metal wires of AE, hereinafter “1st”) and a second auxiliary electrode (another one of the metal wires of AE different than 1st, hereinafter “2nd”)	Kim in view of Liu does not explicitly disclose wherein the drive circuit comprises a switching transistor and a driving transistor, and the auxiliary electrode comprises a first auxiliary electrode for covering the switching transistor and a second auxiliary electrode for covering the driving transistor.	However, Seo discloses (Figs. 1 and 6) wherein a drive circuit (110/180, thin film transistor/data driver, Para [0022] –[0024]) comprises a switching transistor (110 controls operations of 130, Para [0024]) and a driving transistor (180 is a data driver would comprise driving transistor, Para [0022]), and an auxiliary electrode (340, auxiliary electrode, Para [0026]) comprises a first auxiliary electrode for covering the switching transistor and a second auxiliary electrode for covering the driving transistor (Fig. 3 and 5, 340 has multiple electrode portions for covering all of 100 in which 110 and 180 reside).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the switch transistor to the driving transistor configuration of Kim as it allows for control of the operation of the light emitting elements (Seo, Para [0024]).	As a result Kim would include a switch transistor alongside its driving transistor and at least one of 300 in AE would cover the switch transistor as they do in Seo.
	Claim 17, Kim in view of Liu discloses the display substrate according to claim 3.	Kim discloses (see annotated Fig. 2 above) the auxiliary electrode comprises a first auxiliary electrode (one of the metal wires of AE, hereinafter “1st”) and a second auxiliary electrode (another one of the metal wires of AE different than 1st, hereinafter “2nd”)	Kim in view of Liu does not explicitly disclose wherein the drive circuit comprises a switching transistor and a driving transistor, and the auxiliary electrode comprises a first auxiliary electrode for covering the switching transistor and a second auxiliary electrode for covering the driving transistor.	However, Seo discloses (Figs. 1 and 6) wherein a drive circuit (110/180, thin film transistor/data driver, Para [0022] –[0024]) comprises a switching transistor (110 controls operations of 130, Para [0024]) and a driving transistor (180 is a data driver would comprise driving transistor, Para [0022]), and an auxiliary electrode (340, auxiliary electrode, Para [0026]) comprises a first auxiliary electrode for covering the switching transistor and a second auxiliary electrode for covering the driving transistor (Fig. 3 and 5, 340 has multiple electrode portions for covering all of 100 in which 110 and 180 reside).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the switch transistor to the driving transistor configuration of Kim as it allows for control of the operation of the light emitting elements (Seo, Para [0024]).	As a result Kim would include a switch transistor alongside its driving transistor and at least one of 300 in AE would cover the switch transistor as they do in Seo.
	Claim 18, Kim in view of Liu discloses the display substrate according to claim 4.	Kim discloses (see annotated Fig. 2 above) the auxiliary electrode comprises a first auxiliary electrode (one of the metal wires of AE, hereinafter “1st”) and a second auxiliary electrode (another one of the metal wires of AE different than 1st, hereinafter “2nd”)	Kim in view of Liu does not explicitly disclose wherein the drive circuit comprises a switching transistor and a driving transistor, and the auxiliary electrode comprises a first auxiliary electrode for covering the switching transistor and a second auxiliary electrode for covering the driving transistor.	However, Seo discloses (Figs. 1 and 6) wherein a drive circuit (110/180, thin film transistor/data driver, Para [0022] –[0024]) comprises a switching transistor (110 controls operations of 130, Para [0024]) and a driving transistor (180 is a data driver would comprise driving transistor, Para [0022]), and an auxiliary electrode (340, auxiliary electrode, Para [0026]) comprises a first auxiliary electrode for covering the switching transistor and a second auxiliary electrode for covering the driving transistor (Fig. 3 and 5, 340 has multiple electrode portions for covering all of 100 in which 110 and 180 reside).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the switch transistor to the driving transistor configuration of Kim as it allows for control of the operation of the light emitting elements (Seo, Para [0024]).	As a result Kim would include a switch transistor alongside its driving transistor and at least one of 300 in AE would cover the switch transistor as they do in Seo.
	Claim 19, Kim in view of Liu discloses the display substrate according to claim 5.	Kim discloses (see annotated Fig. 2 above) the auxiliary electrode comprises a first auxiliary electrode (one of the metal wires of AE, hereinafter “1st”) and a second auxiliary electrode (another one of the metal wires of AE different than 1st, hereinafter “2nd”)	Kim in view of Liu does not explicitly disclose wherein the drive circuit comprises a switching transistor and a driving transistor, and the auxiliary electrode comprises a first auxiliary electrode for covering the switching transistor and a second auxiliary electrode for covering the driving transistor.	However, Seo discloses (Figs. 1 and 6) wherein a drive circuit (110/180, thin film transistor/data driver, Para [0022] –[0024]) comprises a switching transistor (110 controls operations of 130, Para [0024]) and a driving transistor (180 is a data driver would comprise driving transistor, Para [0022]), and an auxiliary electrode (340, auxiliary electrode, Para [0026]) comprises a first auxiliary electrode for covering the switching transistor and a second auxiliary electrode for covering the driving transistor (Fig. 3 and 5, 340 has multiple electrode portions for covering all of 100 in which 110 and 180 reside).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the switch transistor to the driving transistor configuration of Kim as it allows for control of the operation of the light emitting elements (Seo, Para [0024]).	As a result Kim would include a switch transistor alongside its driving transistor and at least one of 300 in AE would cover the switch transistor as they do in Seo.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Tsuchiya (US 2005/010422) discloses (Fig. 12) multiple auxiliary electrode layers (203/204, Para [0005]) that are independent from one another.	Liu (US 2017/0358503) discloses (Fig. 1C-1) auxiliary line 106.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819